UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7807



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TAWAN ANTONIO CAMPBELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-96-65-S, CA-01-1918-S)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tawan Antonio Campbell, Appellant Pro Se. James G. Warwick, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tawan Antonio Campbell seeks to appeal the district court’s

order denying his motion filed under 18 U.S.C.A. § 3582(c)(2) (West

2000), and construed by the district court as a   successive motion

for relief under 28 U.S.C.A. § 2255 (West Supp. 2001).     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Campbell, Nos. CR-96-65-S; CA-01-1918-S

(D. Md. filed Oct. 10, 2001; entered Oct. 11, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2